Citation Nr: 0507993	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO denied service connection for prostate cancer, 
claimed as due to Agent Orange exposure.  In February 2003, 
the veteran's representative filed a notice of disagreement 
(NOD), and a statement of the case (SOC) was issued in March 
2003.  The veteran's representative filed a substantive 
appeal in April 2003.

In April 2004, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of service connection for prostate 
cancer, as due to Agent Orange exposure (as reflected in a 
December 2004 supplemental SOC (SSOC)).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	While prostate cancer is among the disabilities recognized 
by VA as etiologically related to herbicide (Agent Orange) 
exposure in Vietnam, the objective evidence does not 
establish that the had any active service in the Republic of 
Vietnam during the Vietnam era, or any actual in-service 
Agent Orange exposure.  

3.	There is no persuasive medical evidence of a nexus between 
the prostate cancer diagnosed many years post service, and 
any incident of the veteran's active military service, to 
include alleged Agent Orange exposure. 




CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to 
include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the March 2003 SOC, the December 2004 SSOC, the RO's 
letter of May 2002, and a May 2004 letter from the Appeals 
Management Center (AMC), the veteran and his representative 
have been notified of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its May 2002 letter, 
the RO informed the veteran of the recent enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
as well as information to obtain any VA treatment records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran submit any additional 
evidence in his possession, to include any medical evidence 
of a relationship between a current prostate condition, and 
Agent Orange exposure or any other incident of service.  In a 
May 2004 letter, the AMC requested that the veteran provide 
information to enable it to obtain any VA or private 
treatment records, employment records, or records from other 
Federal agencies, as well as requested that the veteran 
submit any additional evidence in his possession.  Through 
these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R.    § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the March 2003 SOC 
explaining what was needed to substantiate the veteran's 
claim within three months of the December 2002 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the veteran has been 
notified of the VCAA duties to notify and assist in the 
above-noted letters of May 2002 and May 2004; neither in 
response to those letters, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
contacted the National Personnel Records Center (NPRC) to 
determine whether there are any available records showing 
service in Vietnam, has obtained the veteran's complete 
service personnel records (following the Board's April 2004 
remand requesting that the RO obtain the veteran's personnel 
file from service), and has arranged for the veteran to 
undergo numerous VA examinations.  The veteran has submitted 
in support of his claim, treatment records from the Kingston 
Hospital, a private facility in Kingston, New York, dated 
from January 2002 to March 2002, a copy of his August 1966 
temporary duty orders from during service, and a May 2002 
personal statement.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

In the instant case, the medical evidence includes the 
veteran's service medical records (SMRs), which reflect no 
complaints or diagnosis of, or treatment for, any condition 
affecting the prostate.  There are also no findings that 
specifically reflect that the veteran underwent exposure to 
any herbicide agent.  

The first post-service medical evidence with respect to any 
prostate condition, is a January 2002 report from the 
Kingston Hospital that noted a diagnosis of adenocarcinoma of 
the prostate.  A March 2003 record from this facility 
indicates that the veteran underwent a radical prostatectomy.

On VA general medical examination in August 2002, the veteran 
reported that during his service in the Air Force, he 
traveled to Vietnam on two separate instances to assist in 
setting up staging facilities for military aircraft.  He 
stated that while in Vietnam, he assisted in cleaning 
aircraft that had returned to base, and noticed an unusual 
residue on the aircraft that he now believed may have been 
associated with the use of Agent Orange.  The veteran also 
reported that earlier in 2002, he had undergone treatment for 
prostate cancer.  The examiner diagnosed, inter alia, status-
post radical prostatectomy, and also noted that the veteran 
had a history of prolonged Agent Orange exposure as a crew 
chief in Vietnam.  

On examination again in August 2002, of the genitourinary 
system (by the same physician who conducted the previously 
noted examination), the examiner diagnosed status-post 
radical prostatectomy, March 2002, for prostate cancer in a 
military veteran with direct Agent Orange exposure between 
1963 and 1967 as a crew chief. 
 
In July 2002, the NPRC indicated in response to the RO's 
request for information regarding any dates for which the 
veteran served in Vietnam, that there was nothing found in 
the veteran's record to indicate any Vietnam service.  

In his February 2003 NOD, the veteran alleged that in August 
1966, while he was stationed at an Air Force base located in 
France, he received a temporary duty assignment to assist in 
transporting several military aircraft to another facility.  
The veteran stated that in carrying out this assignment, he 
initially traveled to various Air Force bases located outside 
of Vietnam, and that at a later point in August 1966 he 
eventually stopped at one or more military airbases located 
in Vietnam.  The veteran also enclosed with his NOD a copy of 
a temporary duty order for this assignment; the veteran 
contended that while this temporary order did not 
specifically mention any military facility in Vietnam as an 
intended destination, the order nonetheless indicated that 
there were "variations authorized," and that the variations 
in this case included the alleged travel to Vietnam.       

The above-noted temporary duty order indicates that the 
veteran was authorized for an approximate period of 15 days, 
effective on or about August 24, 1966, for a temporary 
assignment that involved "aircraft deployment."  A travel 
itinerary was listed of "from: Toul Rosieres AB, France, to: 
Shaw AFB, South Carolina," with a "return to: Toul Rosieres 
AB, France," and with "variations authorized."   

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  Thus, a presumption of service 
connection arises for a Vietnam era veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.

Considering the evidence in light of the criteria noted 
above, the Board finds that  service connection for prostate 
cancer, claimed as due to Agent Orange exposure, is not 
established.  

As indicated above, there is a presumption of herbicide 
exposure (to include Agent Orange), for all veterans who 
served in Vietnam during the Vietnam era.   However, in this 
case, the objective evidence does not show that the veteran 
has any verified Vietnam service.  The veteran has alleged 
that he received an August 1966 temporary duty assignment 
involving travel to Vietnam.  However, the veteran's DD-214 
does not indicates any periods of service in Vietnam, and the 
commendations that are listed on this form do not 
specifically reflect Vietnam service.  The NPRC has also 
indicated that the veteran's records did not appear to show 
any Vietnam service.  The veteran's service personnel records 
(obtained following the Board's April 2004 remand, for the 
purpose of compiling the veteran's complete personnel file) 
do not reflect any periods of Vietnam service, or duty 
assignments listed as involving transportation to Vietnam.  
While the veteran has submitted a copy of an August 1966 
temporary duty order authorizing an approximate two-week 
period of travel to assist in transporting military aircraft, 
with "variations authorized" from the itinerary provided, 
this order provides no express documentation that the 
veteran's temporary assignment actually involved an intended 
destination at a military facility in Vietnam.  Rather, the 
Board finds that the above-noted negative reply from the 
NPRC, and objective information contained within the 
veteran's service personnel records, represent the most 
probative evidence in this case with regard to duty 
assignments during the veteran's military service.  As 
indicated above, this evidence simply does not establish 
Vietnam service, as alleged. 

The Board also points out that the objective evidence in this 
case-to include the veteran's SMRS-also does not document 
any specific in-service herbicide exposure.  Although, in 
connection with general medical and genitourinary 
examinations, an August 2002 examiner diagnosed prostate 
cancer, noting the veteran's "history of direct Agent Orange 
exposure between 1963 and 1967 as a crew chief in Vietnam", 
this notation simply represents a reiteration of the 
veteran's own reported history.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ("Evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence'...[and] a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.").  In any event, the Board emphasizes 
that, as a practical matter, a contemporary medical report, 
dated many years after the veteran's service, cannot be used 
to establish in-service events alleged to have occurred many 
years earlier-here, alleged in-service Agent Orange 
exposure.  

In the absence of objective evidence of verified Vietnam 
service, or of actual exposure to Agent Orange during 
service, presumptive service connection for prostate cancer, 
as a result of Agent Orange exposure, is not available.

Finally, the Board notes (as did the RO) that the medical 
evidence of record does not otherwise establish a medical 
relationship between prostate cancer and any incident of 
service.  As indicated above, prostate cancer was not shown 
in service or for many years after service.  There also is no 
persuasive medical evidence of a nexus between prostate 
cancer and service.  As noted above, while the August 2002 
examiner's opinion suggests a possible relationship between 
prostate cancer and Agent Orange exposure, this opinion is 
not based on any established in-service Agent Orange 
exposure.  The Board notes that as a medical opinion can be 
no better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, as here, unestablished) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  There 
is no other medical evidence or opinion addressing the 
etiology of the veteran's prostate cancer.

The Board has considered the veteran's assertions advanced in 
connection with claim on appeal.  However, in light of the 
evidence noted above, his unsupported contentions as Vietnam 
service and as to in-service Agent Orange exposure simply are 
not persuasive.  Moreover, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter-such as whether current prostate cancer is 
medically related to any incident of service, to include 
alleged in-service Agent Orange exposure.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

For all the foregoing reasons, the service connection for 
prostate cancer, to include as due to Agent Orange exposure, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence simply does not support 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer, to include as due to 
Agent Orange exposure, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


